Citation Nr: 1538640	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for postoperative residuals of a Volkmann's contracture of the right hand, claimed to have resulted from inadequate Department of Veterans Affairs (VA) care.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to January 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the claim by considering it on the merits in a March 2014 supplemental statement of the case, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.


FINDINGS OF FACT

1.  A final 1990 Board decision denied the Veteran compensation under 38 U.S.C.A. § 1151 (then 38 U.S.C. § 351) for postoperative Volkmann's contracture of the right hand based essentially on a finding that there was no fault on VA's part in the VA treatment the Veteran received; subsequent unappealed rating decisions, most recently in September 1999, declined to reopen the claim and confirmed the denial.

2.  Evidence received since the September 1999 rating decision does not tend to show that any additional right hand disability involved fault on VA's part, does not relate to the unestablished fact necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151, and does not raise a reasonable possibility of substantiating such claim.





CONCLUSION OF LAW

New and material evidence has not been received, and the claim seeking compensation under 38 U.S.C.A. § 1151 for postoperative Volkmann's contracture of the right hand, claimed to have resulted from inadequate VA care, may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in March 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letter complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

The Veteran's pertinent VA medical records have been secured, and a VA medical opinion was obtained (although development for one was not necessary as new and material evidence to reopen the claim was not received.  See 38 C.F.R. § 3.159).  He has not identified any evidence pertinent in this matter that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In January 1984, the Veteran was admitted to a private hospital after being brought to the emergency room for evaluation and treatment.  It was felt he had overdosed on drugs, and had passed out lying on his right upper extremity.  During the hospitalization, he underwent a right carpal tunnel release, right Guyon's canal release, right palmar and dorsal interossei release, right thenar musculature fascial release, right lumbrical fascial release and excision of bulla of the right palmar surface of the hand.  The surgery was performed by W. B. Kleinman, M.D.  The diagnosis was compartment syndrome of the right hand secondary to prolonged ischemia.

On September 1984 VA hospitalization, it was noted that following the surgery described above, the Veteran developed some minor contractures of the right index and long fingers, but most marked was the contracture of the carpal metacarpal and metacarpal phalangeal joints of the right hand and muscles of the first web space so that the thumb was held in contraction in the palm.  An electromyogram showed a normal radial nerve and diminished function in the median and ulnar nerves.  Examination found changes consistent with Volkmann's contracture of the right forearm with the right thumb contracted in the palm with the flexion contracture of the carpal metacarpal and metacarpal phalangeal joints.  The intrinsic function was diminished and the thenar muscles were contracted.  He had good sensation in the right hand and good flexion of the thumb interphalangeal joint.  He had some function of the superficialis and profundus of the entire hand.  There was good extension of the wrist and fingers.  A soft tissue release of the first web space was performed.  At the completion of the procedure, the thumb was in the position of function.  A web spacer was placed on the sixth postoperative day.  The diagnosis was contracture of the first web space of the right hand.  

On February 1986 VA hospitalization, it was noted the Veteran presented a classic deformity of severe advanced ischemic intrinsic contracture.  He underwent surgery which consisted of a release of intrinsic muscles to the index, middle and ring fingers and capsulotomies on the index and middle fingers.  The diagnoses were intrinsic contracture of the right hand and right median and ulnar neuropathy.

In May 1986, the Veteran was admitted to a VA hospital for tissue expansion in the dorsum preceding tendon transfer.  Examination showed dramatic radial deviation of the thumb at the metacarpophalangeal joint and the carpal metacarpal joint.  The diagnoses were Volkmann's contracture of the right hand and contracture of the first web space of the right hand.  

On August 1986 VA hospitalization, it was noted that the tissue expander had resulted in necrosis of the apical skin over the expander.  A first web space release, with removal of tissue expander and creation of a new first web was performed.  The diagnosis was Volkmann's contracture.  

Private medical records show the Veteran was seen by J. Klein, M.D. in February 1987.  The Veteran brought a stack of his private and VA records to the examiner.  He stated he could not close his fingers and fist, but could use the thumb reasonably well.  The assessments were some deformities of the right hand post ischemic contracture, tendon swelling and stiffness associated with five operations.  Dr. Klein stated he saw no other procedure that was likely to be of any benefit to the Veteran and saw no good reason for it being a problem.  He added a tendon transfer was not going to work or be worthwhile and there was no reason to consider re-releasing the metacarpal phalangeal joints of the index and long fingers since it had been tried and there was a great deal of scar.  The flexed positon of the metacarpal phalangeal joints should not be further jeopardized.  Dr. Klein added that the"flexed positon of those MP's or the flexion contraction there is really no functional problem."

An April 1990 Board decision denied the Veteran compensation under 38 U.S.C.A. § 1151 on the basis that the residuals of the right hand contracture did not involve negligence, lack of proper skill, error in judgment or technique or fault on the part of the VA.  
The Veteran subsequently sought to reopen the claim for benefits under 38 U.S.C.A. § 1151, and July 1995, March 1997 and September 1999 unappealed rating decisions declined to reopen the claim.  

In a September 1998 statement Dr. Kleinman explained that the Veteran's right hand problem was a result of ischemic contracture secondary to hypoxia created by direct pressure to his right hand in 1984.  He stated that over the ensuing 14 years, the hand had progressively deformed because of the progressive fibrosis and shortening of the small muscles in the hand that were rendered ischemic from his original problem.  The efforts to perform aggressive and extensive fasciotomies when he was initially seen were an attempt to relieve the pressure of the muscle envelopes surrounding each of the compartments of the hand, so that the hypoxic crises in the hand would be minimized.  The result had been progressive fibrosis and shortening of the muscles with the gross deformity of the hand and disuse he experiences.  Dr. Kleinman stated that in spite of the multiple operations at the VA, the deformity in his hand had progressed to the point that it was markedly worse than when the initial surgery was proposed in 1984.  He said that the situation was still salvageable and suggested additional surgery, which he outlined in detail.  

The September 1999 rating decision is the last prior final adjudication in the matter.  [The Veteran initiated an appeal of an August 2003 notice letter that responded to yet another attempt to reopen the claim.  He did not perfect an appeal following issuance of the statement of the case (which was returned as undeliverable to his address then of record).]

At an April 2010 hearing the Veteran testified, in essence, that that Dr. Kleinman had advised him that with one little incision he could have released the Veteran's thumb (although he also testified that Dr. Kleinman had stated "I advise no more unnecessary surgery be done.")  

In February 2011, a VA physician who reviewed the Veteran's records found there was no additional disability in the postoperative residuals of the Volkmann's contracture of the right hand due to carelessness, negligence, lack of proper skill or error in judgment.  He found no evidence that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

At a January 2014 DRO hearing at the RO the Veteran indicated that  Dr. Kleinman had declined to submit in writing that there was fault on VA's part in the treatment he received from VA.   He described his current right upper extremity impairment.

A Board decision is final, and may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7104(b).  

An unappealed rating decision likewise is final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

However, if new and material evidence is presented or secured with respect to each such claim, VA shall reopen the claim and consider it de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claim of compensation under 38 U.S.C.A. § 1151 was denied by the Board in April 1990 on the basis that there was no carelessness, lack of proper skill or indicated fault on the part of the VA.  That decision is final (and subject to revision on the same factual basis only upon a Motion of CUE or a request for Reconsideration.  38 U.S.C.A. § 7104.  The Veteran has not filed a Motion alleging CUE in the prior Board decision, nor has he sought reconsideration of that decision.  Therefore, the determination may only be revised if new and material evidence is received.  

The subsequent July 1995, March 1997, and September 1999 rating decisions were not appealed, and the Veteran did not submit new and material evidence within the year following, and each in turn became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

Because the prior Board and the subsequent final rating decisions were based on the finding that additional right hand disability following VA treatment did not involve any fault on VA's part, for evidence received since to relate to the unestablished fact necessary to substantiate the claim (and be new and material), it would have to tend to show there was fault on the part of VA in the treatment provided (or the resulting additional disability was an event not reasonably foreseeable). 

The additional evidence consists of the transcripts of the Veteran's testimony at April 2010 and January 2014 DRO hearings and the February 2011 opinion by a VA physician who reviewed the record.  The Veteran's hearing testimony was essentially to the effect that his private surgeon, Dr. Kleinman, had implied that there was fault in VA's failure to provide further surgical treatment (as surgery VA declined to provide that would restore full function to the Veteran's right hand involved a simple process), although Dr. Kleinman reportedly also recommended against any further unnecessary surgery.  That testimony, of what a medical provider purportedly stated, is far too tenuous to be considered competent medical evidence on a question that is medical in nature.  First of all, the Veteran himself has acknowledged that Dr. Kleinman has declined to reduce such opinion to writing.  Second, there is a (September 1998) statement by Dr. Kleinman in this matter, and Dr. Kleinman indicates that the Veteran's right hand problems developed in spite of, and not because of, surgical treatment by VA.  He attributed the increasing right hand pathology to ischemia from the original injury the Veteran sustained (in which VA was not involved).  He in no way implicated VA treatment in the deterioration of the Veteran's right hand condition.
The February 2011 VA medical advisory opinion in this matter (whether warranted or not, as the claim had not been reopened) is against the Veteran's claim, and cannot be found to raise a reasonable possibility of substantiating the claim.  As questions concerning the standard of care the Veteran received from VA are medical in nature, and he is a layperson, his opinions in the matter are not competent, and probative, evidence in the matter.  See Jandreau v. Nicholson, 492 F.3e 1372, 1377 (Fed. Cir. 2007).  Notably, his allegations of VA fault in not providing further surgical treatment are also cumulative, and not new.

In summary, no new evidence received since the last prior final (September 1999 rating) decision in this matter pertains positively to the unestablished fact necessary to substantiate the claim, i.e., (that additional right hand disability following VA treatment involved fault on the part of VA or an event not reasonably foreseeable).  Accordingly, evidence received since the September 1999 rating decision is not new and material, and claim seeking compensation under 38 U.S.C.A. § 1151 for postoperative residuals of a Volkmann's contracture of the right hand may not be reopened.  


ORDER

The appeal to reopen a claim seeking compensation under 38 U.S.C.A. § 1151 for postoperative Volkmann's contracture of the right hand is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


